                                                                                                             F.I·~~
                                                                                                      ~~..-..      .........,,.....,.._,............. ,..,.,,... ,~----....,
                                                                                                                 i;J Ii              if"' ~J"'~i
                                                                                                                  'A
                                                                                                                 1t1
                                                                                                                       '1''          H   'l')
                                                                                                                                     i'""" r.. I
                                                                                                                       tii;~~ ~-~~'} ti'.lll;,
                                                                                                                                                1

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations                                      -----~···-·-·--


                                                                                                              MAR 14 2019
                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA sou-?~~~~ ~s D1srn1c1 coum
                                                                                                          -----------                                                    1

                                                                                                 'BY           )l~f~ALIF9RNIA \
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRllVlINJtJ:;·~!'-~·-- 0f!.'. ~~'!~J
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                 v.
                RAMON GUTIERREZ-PEREZ
                                                                         Case Number:        15CR00827-LAB

                                                                      PAUL BARR, FD
                                                                      Defendant's Attorney
REGISTRATION NO.                  19646198
o-
THE DEFENDANT:
 IZI   admitted guilt to violation of allegation(s) No.      1,2

 D     was found guilty in violation ofallegation(s) No.
                                                            ~~~~~~~~~~~~~
                                                                                                       after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
           1,2                        nv 1, Committed a federal, state, or local offense




X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      March 11. 201 9



                                                                      HON. Larry A an Burns
                                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                         15CR00827-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                RAMON GUTIERREZ-PEREZ                                                    Judgment - Page 2 of Z..
CASE NUMBER:              15CR00827-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 12 MONTHS to run consecutively to USDC for the Southern District of CA, case no. 11CR2954-LAB




 !ZI   Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
        D    at                             A.M.              on
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      15CR00827-LAB
